DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the applicant’s response received on 4/4/22 the restriction requirement has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeugner et al. (WO 2011/000348A1) (hereafter Zeugner).
With respect to claim 1, Zeugner teaches a braze preform (figures) comprising the integral combination of: a self-braze material (28); and an abrasive embedded (30) in the self-braze material (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation). 
With respect to claim 3, Zeugner teaches an additional braze material layer (22 or 26) without abrasive (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation). 
With respect to claim 4, Zeugner teaches a Ni-based superalloy layer (26) between the additional braze (22) material layer and the combination (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation). 
With respect to claim 5, Zeugner teaches wherein: the Ni-based superalloy layer is a cast layer (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation).  Note that a Ni layer without a binder can reasonably be considered cast. 
With respect to claim 6, Zeugner teaches an abrasive braze preform (figures) comprising: a self-braze layer (22); and a matrix (26 or 34) at least partially embedding an abrasive (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation). 
With respect to claim 7, Zeugner teaches an intermediate layer (26) between the matrix (34) and the self-braze layer (22) (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation). 
With respect to claim 8, Zeugner teaches wherein: the intermediate layer is a pre-cast (broadest reasonable interpretation) layer (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation).
With respect to claim 9, Zeugner teaches wherein: the intermediate layer is diffusion brazed to the self-braze layer (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation).
With respect to claim 12, Zeugner teaches wherein: the matrix is an MCrAlY (figures 1 and 3; and paragraphs 18 and 42-46 of the machine translation).

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 4,063,909).
With respect to claim 6, Mitchell teaches an abrasive braze preform (figures) comprising: a self-braze layer (12); and a matrix (10) at least partially embedding an abrasive (figures; and column 1, line 60-column 4, line 36). 

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 5,264,011) (hereafter Brown).
With respect to claim 1, Brown teaches a braze preform (figures) comprising the integral combination of: a self-braze material (34); and an abrasive embedded (32) in the self-braze material (figure 3; and column 9, lines 40-47). 
With respect to claim 6, Brown teaches an abrasive braze preform (figures) comprising: a self-braze layer (22); and a matrix (20) at least partially embedding an abrasive (figures; and column 7, lines 6-57). 

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollerthan et al. (US 9,309,597B2) (hereafter Gollerthan).
With respect to claim 1, Gollerthan teaches a braze preform (figure 3) comprising the integral combination of: a self-braze material (5); and an abrasive embedded (9) in the self-braze material (figure 3; and column 5, lines 11-24). 
With respect to claim 6, Gollerthan teaches an abrasive braze preform (figure 3) comprising: a self-braze layer (5); and a matrix (5) at least partially embedding an abrasive (9) (figure 3; and column 5, lines 11-24). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeugner as applied to claims 1, 3, and 4 above, and further in view of Cui et al. (US 2014/0369741A1) (hereafter Cui).
With respect to claims 2, 10, 15, and 17, Zeunger does not teach wherein: the self-braze layer comprises a sintered sheet/mixture of: at least one first alloy; and at least one second alloy of high melting point relative to the first alloy.  However, Cui teaches a self-braze layer comprises a sintered sheet of: at least one first alloy (paragraphs 11 and 36); and at least one second alloy of high melting point relative to the first alloy (paragraphs 11 and 36).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the sinter brazing preform of Cui for the brazing layer of Zeunger in order to provide a feature to the article or component such as may be needed to provide a repair or achieve a final configuration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11 of U.S. Patent No. 10,786,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of U.S. Patent No. 10,786,875.

Allowable Subject Matter
Claims 11, 13-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the obviousness double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735